J-S61021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

TIMOTHY BALDWIN

                            Appellant               No. 436 MDA 2015


          Appeal from the Judgment of Sentence of January 15, 2015
              In the Court of Common Pleas of Lancaster County
              Criminal Division at No.: CP-36-CR-0000769-2014


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY WECHT, J.:                       FILED DECEMBER 02, 2015

       Timothy Baldwin appeals the January 15, 2015 judgment of sentence,

which was imposed after Baldwin was convicted of two counts of possession

of a controlled substance with intent to deliver (“PWID”), 35 P.S. § 780-

113(a)(30). We affirm.

       The trial court summarized the factual and procedural history of this

case as follows:

       On October 26, 2013, Detective [Roland] Breault was
       investigating a report of shots fired in the 500 block of East
       Strawberry Street, Lancaster, PA. Eventually, Kyle Baldwin was
       identified as a suspect; he was ultimately arrested and charged
       with discharge of a firearm into an occupied structure and
       recklessly endangering another person. On October 28, 2013,
       Detective Breault spoke to the victims of that incident; the
       victims informed Detective Breault that “within two days after
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
J-S61021-15


       the incident, three black males had approached [him] at his
       residence and had made comments to him about it.” Detective
       Breault testified that the “main part that really stuck was one of
       the individuals had commented that we watch your wife walk to
       work everyday and that they’re up there just to make money.”
       Detective Breault began an investigation to identify the three
       black males who made those comments to the victims. Based
       on his investigation, Detective Breault prepared a photo array
       including eight similarly featured individuals; [Baldwin] was one
       of the individuals in the photo array. The victim positively
       identified [Baldwin] as the person who had approached the
       victim and made comments to him. A week later, Detective
       Breault received information that [Baldwin] had parked his
       vehicle in front of the victim’s residence and stood in front of the
       residence for a period of time. The victim called police, but
       [Baldwin] was gone by the time officers arrived. On December
       6, 2013, Detective Breault received approval to file charges
       against [Baldwin] for intimidation of a victim or witness, which is
       graded as a [third-degree felony], based on the fact that the
       underlying charge was a discharge of a firearm into an occupied
       structure. The charges were filed before the issuing authority on
       December 19, 2013.

       Detective Breault informed the other patrol officers that
       [Baldwin] was a suspect in an intimidation related to the
       shooting of October 26, 2013, and that Detective Breault would
       be preparing charges and obtaining a warrant. Officer [J.]
       Hatfield was one of the patrol officers informed before going out
       on duty and he saw a memorandum that included a picture of
       [Baldwin]. Officer Hatfield believed that there was an actual
       warrant out for [Baldwin’s] arrest and that [Baldwin] was
       actually still out and not arrested on that warrant. On December
       18, 2013, Officer Hatfield was on duty when he observed a
       vehicle traveling east on West Strawberry Street towards Vine
       Street; Officer Hatfield ran the registration tag on the vehicle,
       which indicted [that Baldwin] was the registered owner. Officer
       Hatfield asked over the radio if [Baldwin] was still wanted on the
       warrant; Officer Weaver[1] and Detective Breault advised
       [Officer Hatfield] that the warrant was still active. As the vehicle
       turned left, Officer Hatfield observed the driver of the vehicle;
____________________________________________


1
       Officer Weaver’s first name does not appear in the notes of testimony.



                                           -2-
J-S61021-15


     Officer Hatfield indicated [that] he believed [that Baldwin] was
     operating the vehicle. Detective Breault advised Officer Hatfield
     that if Officer Hatfield stopped [Baldwin], then Officer Hatfield
     should take [Baldwin] into custody, as Detective Breault had
     charges prepared for him; no warrant had been obtained at that
     time.    Officer Hatfield called for other officers and they
     conducted a felony stop. Three occupants were in the car;
     [Baldwin] was called out first and [was] escorted [] back to the
     police vehicles. Officer [Jared] Snader handcuffed [Baldwin] and
     transported him from the scene.

     Before transporting [Baldwin], Officer Snader searched [Baldwin]
     at the scene, searching his pockets and conducting a pat-down
     for weapons; Officer Snader found $770 in [Baldwin’s] pockets.
     During booking, [Baldwin] was required to remove his shoes;
     upon removal, Officer Snader found that [Baldwin’s] pants had
     drawstrings at the bottom and [Baldwin’s] right pant leg was
     tucked into his boot and the drawstring was tight at the bottom.
     After releasing the drawstrings, Officer Snader found a plastic
     sandwich bag that contained sixty-nine (69) smaller bags of
     heroin and thirty-six (36) bags of crack cocaine.             No
     paraphernalia related to the heroin or cocaine was found on
     [Baldwin].    [Baldwin] did not present any characteristics of
     someone who is under the influence or addicted to heroin or
     cocaine. The narcotics were sent to the Pennsylvania State
     Police Harrisburg Regional Crime Laboratory, where it was
     confirmed that the substances were, in fact, heroin and cocaine.

     [Baldwin] was charged with [PWID—heroin and PWID—cocaine].
     On April 14, 2014, [Baldwin] filed a motion to suppress evidence
     and a suppression hearing was held on October 27, 2014. The
     suppression motion was denied based on the [trial court’s]
     findings that Detective Breault had probable cause to arrest
     [Baldwin] as of December 6, 2013, for felony charges of
     intimidation of a victim and that probable cause was
     transferrable to Officer Hatfield, particularly when Officer Hatfield
     received the information both in memo form before going on
     duty and by personal contact via radio with Detective Breault
     prior to the stop.       A stipulated bench trial followed the
     suppression hearing. The only additional testimony came from
     the forensic scientist who tested and confirmed the narcotics and
     from Officer Thomas Ginder, a member of the Selective
     Enforcement Unit, who testified that based on the amount of
     drugs, the presence of a significant amount of money, and the
     lack of paraphernalia, he believed the narcotics were possessed

                                     -3-
J-S61021-15


      with the intent to deliver, as opposed to personal use. The [trial
      court] found [Baldwin] guilty of both charges. A pre-sentence
      investigation was ordered.

      On January 15, 2015, [Baldwin] was sentenced to an aggregate
      sentence of ten (10) to fifty (50) years; at Count 1 [PWID—
      cocaine, Baldwin] received a sentence of five (5) to twenty (20)
      years and at Count 2 [PWID—heroin, Baldwin] received a
      consecutive sentence of five (5) to thirty (30) years. [Baldwin’s]
      sentencing guidelines indicated the standard range for the
      charge of [PWID—heroin] was 24-30 months; the standard
      range for the charge of [PWID—cocaine] was 27-32 months.
      [Baldwin] had a prior record of felony drug charges, which
      increased his maximum penalty for the heroin charge to thirty
      (30) years and for the cocaine charge to twenty (20) years. At
      sentencing, the Commonwealth pointed out [Baldwin’s] lack of
      verifiable work history in contrast to the leisure activities
      [Baldwin] reported in his pre-sentence investigation, such as
      riding four-wheelers and vacationing.

                                *     *     *

      On January 23, 2015, [Baldwin] filed a post-sentence motion to
      reconsider and modify sentence, claiming the imposition of the
      statutory maximum sentence for each count to run consecutively
      to each other and was unreasonable and that the sentencing
      judge improperly considered [Baldwin’s] prior record, as it was
      already factored into the sentencing guidelines. After giving the
      Commonwealth the opportunity to respond, the [trial court]
      denied [Baldwin’s] post-sentence motion on February 2, 2015.

Trial Court Opinion (“T.C.O.”), 4/28/2015, at 1-5. (references to notes of

testimony omitted; bracketed material within direct quotes in original;

footnotes omitted).

      On March 4, 2015, Baldwin filed a notice of appeal. In response, the

trial court directed Baldwin to file a concise statement of errors pursuant to

Pa.R.A.P. 1925(b).    Baldwin timely filed a concise statement on March 27,

2015. On April 28, 2015, after receiving an answer to the concise statement


                                    -4-
J-S61021-15



from the Commonwealth, the trial court issued an opinion pursuant to

Pa.R.A.P. 1925(a).

      Baldwin raises the following three questions for our consideration:

      I.     Did the trial court err in imposing a sentence above the
             aggravated range pursuant to the sentencing guidelines
             set forth by the Commonwealth of Pennsylvania
             Commission on Sentencing, without acknowledging that it
             was imposing a sentence above the aggravated range and
             without stating the basis for the sentence on the record?

      II.    Was the sentence imposed by the court so manifestly
             excessive as to constitute too severe a punishment and
             clearly unreasonable under the circumstances of the case,
             as a sentence of ten to fifty years’ incarceration was not
             consistent with the protection of the public, the gravity of
             the offenses, and the rehabilitative needs of the defendant,
             and the court did not impose an individualized sentence,
             and instead focused solely on Baldwin’s prior record?

      III.   Did the trial court err in denying Baldwin’s motion to
             suppress, where police officers did not have a warrant to
             arrest Baldwin nor did they have probable cause to believe
             that Baldwin had committed any crime; and should
             evidence seized as a result of this unlawful arrest have
             been suppressed?

Brief for Baldwin at 6.

      We begin with Baldwin’s third issue because, if successful, the two

sentencing issues would be moot.         Our standard of review for issues

pertaining to the denial of a suppression motion is well-settled, and follows:

      In addressing a challenge to a trial court’s denial of a
      suppression motion, we are limited to determining whether the
      factual findings are supported by the record and whether the
      legal conclusions drawn from those facts are correct. Since the
      Commonwealth prevailed in the suppression court, we may
      consider only the evidence of the Commonwealth and so much of
      the evidence for the defense as remains uncontradicted when

                                     -5-
J-S61021-15


     read in the context of the record as a whole. Where the record
     supports the factual findings of the trial court, we are bound by
     those facts and may reverse only if the legal conclusions drawn
     therefrom are in error.

Commonwealth v. Brown, 64 A.3d 1101, 1104 (Pa. Super. 2013) (citation

omitted).   Our scope of review in suppression matters includes only the

suppression hearing record, and excludes any evidence elicited at trial. See

In re L.J., 79 A.3d 1073, 1085 (Pa. 2013).

     The    crux   of   Baldwin’s   argument   is   that   he   was   arrested

unconstitutionally because the police neither had an arrest warrant nor

probable cause to arrest him. As such, Baldwin contends that the evidence

seized following his arrest, i.e., the cocaine and the heroin, should have

been suppressed. We disagree.

     The Fourth Amendment [to] the United States Constitution and
     Article I, Section 8 of the Pennsylvania Constitution provide that
     individuals shall be free from unreasonable searches and
     seizures. U.S. Const. amend. XIV; Pa. Const. art. I, § 8. An
     officer may conduct a full custodial search of a suspect when the
     suspect is lawfully arrested. Commonwealth v. Long, 414
A.2d 113, 115 (Pa. 1980). When an officer makes an unlawful
     arrest, any evidence seized during a search incident to the arrest
     must be suppressed. See Commonwealth v. Lovette, 450
A.2d 975, 981 (Pa. 1982). Consequently, the propriety of a
     search depends upon the validity of the arrest. In considering
     whether the illegal drugs recovered from the search of [an
     appellant] are admissible into evidence, therefore, we must first
     determine whether the officer’s search of [an appellant] was
     made pursuant to a lawful arrest.

     In determining whether [an appellant] was lawfully arrested, we
     begin with the notion that law enforcement authorities must
     have a warrant to arrest an individual in a public place unless
     they have probable cause to believe that 1) a felony has been



                                     -6-
J-S61021-15


      committed; and 2) the person to be arrested is the felon.
      Commonwealth v. Travaglia, 467 A.2d 288, 292 (Pa. 1983).

Commonwealth v. Clark, 735 A.2d 1248, 1251 (Pa. 1999) (citations

modified).   The circumstances when a person may be arrested without a

valid arrest warrant also are codified in our rules of criminal procedure.

Pursuant to Rule 502 of the Pennsylvania Rules of Criminal Procedure, a

person may be arrested without a warrant:

      (a) when the offense is a murder, felony, or misdemeanor
      committed in the presence of the police officer making the
      arrest; or

      (b) upon probable cause when the offense is a felony or murder;
      or

      (c) upon probable cause when the offense is a misdemeanor not
      committed in the presence of the police officer making the
      arrest, when such arrest without a warrant is specifically
      authorized by statute.

Pa.R.Crim.P. 502(2)(a)-(c).

      Baldwin maintains that his arrest was unconstitutional both because of

the lack of a warrant and the absence of probable cause. It is undisputed

that the police in this case did not have valid arrest warrant at the time that

Baldwin was arrested, even though some of the involved officers mistakenly

believed that, at some point, a valid warrant had issued.       However, the

arrest still is lawful if the arresting officers had probable cause to believe

that Baldwin had committed a felony. See id.

      In order to determine whether probable cause exists to justify a
      warrantless arrest, we must consider the totality of the
      circumstances. Clark, 735 A.2d at 1252; see also Illinois v.
      Gates, 462 U.S. 213, 233 (1983). “Probable cause exists where

                                     -7-
J-S61021-15


     the facts and circumstances within the officer’s knowledge are
     sufficient to warrant a person of reasonable caution in the belief
     that an offense has been or is being committed,” and must be
     “viewed from the vantage point of a prudent, reasonable,
     cautious police officer on the scene at the time of the arrest
     guided by his experience and training.” Clark, supra at 1252
     (quotation omitted). As we have stated:

        Probable cause is made out when the facts and
        circumstances which are within the knowledge of the
        officer at the time of the arrest, and of which he has
        reasonably trustworthy information, are sufficient to
        warrant a man of reasonable caution in the belief that the
        suspect has committed or is committing a crime. The
        question we ask is not whether the officer’s belief was
        correct or more likely true than false. Rather, we require
        only a probability, and not a prima facie showing, of
        criminal activity. In determining whether probable cause
        exists, we apply a totality of the circumstances test.

     Commonwealth v. Thompson, 985 A.2d 928, 931 (Pa. 2009)
     (emphasis in original; citations and quotation marks omitted).

Commonwealth v. Martin, 101 A.3d 706, 721 (Pa. 2014) (citations

modified).

     Instantly, Detective Breault was investigating reports that multiple

individuals were intimidating the victims of the October 26, 2013 shooting.

The perpetrator of that crime was Baldwin’s brother Kyle. Kyle Baldwin was

charged with discharging a firearm into an occupied structure, which is

graded as a third-degree felony. See 18 Pa.C.S. § 2707.1(b).

     Detective Breault received reports that, within a couple of days after

the shooting, three individuals had threatened and intimidated the victims of

Kyle Baldwin’s shooting. Detective Breault presented a photo array to the

victim. The victim selected Baldwin’s photograph from the eight contained


                                    -8-
J-S61021-15



in the array. One week later, Baldwin again appeared at the victim’s home

and parked his car in front of the residence, but he left before he could be

apprehended.

       From this information, a reasonable police officer could have concluded

that probable cause existed to arrest Baldwin for the crime of intimidation of

a witness, which would have been graded as a felony because the underlying

offense, discharging a firearm into an occupied structure, was a felony. See

18 Pa.C.S. § 4952(b)(4). Baldwin appeared at the home of the victims of a

crime that his brother perpetrated and threated the occupants. One of the

victims identified Baldwin as one of the actors.    Finally, Baldwin revealed

himself as one of the actors when he went back to the victim’s home a short

time later and parked in front of the residence. Probable cause existed to

arrest Baldwin for a felony, and, consequently, the arrest was not

unconstitutional. The trial court correctly did not suppress the evidence that

resulted from Baldwin’s arrest.2
____________________________________________


2
       Baldwin does not challenge the fact that Detective Breault, who
investigated the case and obtained all of the relevant information, did not
make the actual arrest. Officer Hatfield did. Baldwin notes only that “the
court found that Officer Hatfield had probable cause to arrest Baldwin,
because it was passed from Detective Breault.” Brief for Baldwin at 24. He
does not allege that the transfer of information, itself, was unconstitutional.
Hence, we do not consider the “collective knowledge” doctrine, or whether
the police in this case satisfied the mandates of that principle.          See
Commonwealth v. Yong, 120 A.3d 299, 310-11 (Pa. Super. 2015) (“The
collective knowledge doctrine unquestionably authorizes police officers to act
upon information or instructions from their fellow officers.”).




                                           -9-
J-S61021-15



      In his two remaining issues, Baldwin challenges the discretionary

aspects of his sentence.     A challenge to the discretionary aspects of a

sentence must be considered a petition for permission to appeal, as the right

to pursue such a claim is not absolute.      This Court repeatedly has stated

that, in order to invoke this Court’s jurisdiction when raising a challenge to

the discretionary aspects of a sentence, an appellant must: (1) file a timely

appeal; (2) preserve the issue he or she wishes to present on appeal; (3)

include in his or her brief a concise statement of the reasons relied upon for

allowance of appeal with respect to the discretionary aspects of sentence

pursuant to Pa.R.A.P. 2119(f); and (4) present a substantial question in his

or her concise statement that the sentence is not appropriate under the

sentencing code. Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super.

2013) (citations omitted). An appellant must satisfy all four requirements.

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013).

      Here, Baldwin filed both a timely notice of appeal and a post-sentence

motion.     He also has included a Pa.R.A.P. 2119(f) statement in his brief.

See Brief for Baldwin at 11-13.       Thus, Baldwin has complied with the

technical aspects necessary for a discretionary aspects of a sentence

challenge.     We now must determine whether Baldwin has raised a

substantial question.    We must consider whether the sentence “violates

either a specific provision of the sentencing scheme set forth in the

Sentencing Code or a particular fundamental norm underlying the sentencing

process.”    Commonwealth v. Hill, 66 A.3d 365, 368 (Pa. Super. 2013)

                                    - 10 -
J-S61021-15



(citations omitted).   “Our inquiry must focus on the reasons for which the

appeal is sought, in contrast to the facts underlying the appeal, which are

necessary only to decide the appeal on the merits.” Id.

      Baldwin essentially raises two specific points to prove that he has

raised a substantial question. First, Baldwin argues that the trial court failed

to state on the record its reasons for imposing an aggravated range

sentence. Second, Baldwin maintains that the trial court imposed an unduly

excessive sentence based only upon his prior record, which already receives

adequate consideration in the guideline calculation, and without considering

his rehabilitative needs. Both arguments raise substantial questions, and we

will proceed to review the merits of his claims.      See Commonwealth v.

Booze, 953 A.2d 1263, 1278 (Pa. Super. 2008) (“an allegation that the

[trial] court failed to state adequate reasons on the record for imposing an

aggravated-range sentence . . . raises a substantial question for our

review”); Commonwealth v. Boyer, 856 A.2d 149, 151-52 (Pa. Super.

2004) (finding substantial question where defendant argued “that his

sentence was manifestly excessive and that the court erred by considering

only the serious nature of the offenses and failing to consider mitigating

factors such as his age (19) at sentencing, his rehabilitative needs, his

limited   education,   his   years   of   drug   dependency,   and   his   family

dysfunction”).

      In his first issue, Baldwin argues that the trial court failed adequately

to state the reasons for imposing a sentence that exceeded the aggravated

                                      - 11 -
J-S61021-15



range of the sentencing guidelines.      Our Sentencing Code delineates the

considerations that a trial court must take into account when formulating a

sentence:

      [T]he court shall follow the general principle that the sentence
      imposed should call for confinement that is consistent with the
      protection of the public, the gravity of the offense as it relates to
      the impact on the life of the victim and on the community, and
      the rehabilitative needs of the defendant.

42 Pa.C.S. § 9721(b). Furthermore:

      In every case in which the court imposes a sentence for a felony
      or misdemeanor, modifies a sentence, resentences an offender
      following revocation of probation, county intermediate
      punishment or State intermediate punishment or resentences
      following remand, the court shall make as a part of the record,
      and disclose in open court at the time of sentencing, a statement
      of the reason or reasons for the sentence imposed.

Id.   When a trial court sentences a defendant beyond the ranges

recommended by the sentencing guidelines, that court must state its

reasons for departing from the guidelines on the record. Commonwealth

v. Bowen, 55 A.3d 1254, 1263-64 (Pa. Super. 2012). When doing so,

      a trial judge . . . [must] demonstrate on the record, as a proper
      starting point, [its] awareness of the sentencing guidelines.
      Having done so, the sentencing court may deviate from the
      guidelines, if necessary, to fashion a sentence which takes into
      account the protection of the public, the rehabilitative needs of
      the defendant, and the gravity of the particular offense as it
      relates to the impact on the life of the victim and the
      community, so long as [it] also states of record the factual basis
      and specific reasons which compelled [it] to deviate from the
      guideline range.

Id. at 1264.


                                     - 12 -
J-S61021-15



      Baldwin concedes that the trial court stated plenty of reasons for the

specific sentence that the court imposed on the record. However, he argues

that “at no time did the court state that any of its reasons for imposing

sentence constituted aggravating factors or that they justified the maximum

sentence which was above the aggravated range of the sentencing

guidelines.” Brief for Baldwin at 16. Baldwin also points out that the trial

court never directly acknowledged that the sentence was above the

aggravated range.    Id.   Baldwin’s hyper-technical argument is unavailing.

Nothing in the above standards requires a trial court to use any particular

buzzwords in fashioning the sentence. It is of no moment that the trial court

did not specifically state that the sentence fell above the aggravated range.

The court need only demonstrate its awareness of the sentencing guidelines

and offer reasons for its departure therefrom. Id. The trial court did that in

this case.

      At sentencing, the court offered the following reasons for imposing the

lengthy sentence upon Baldwin:

      Having heard the comments of counsel, the defendant and the
      Commonwealth, the Court imposes the sentence for the
      following reasons:

      The defendant is 33 years of age, which shows sufficient
      maturity to understand the significance of his acts, having been
      a high school graduate, in addition passed the certification
      relative to becoming a licensed barber.

      He can read, write and understand the English language. He has
      somewhat of a limited employment history. However, since
      becoming a barber, [] working at $40 per hour certainly shows
      he can follow directions.

                                    - 13 -
J-S61021-15


     He has a significant prior criminal record. This includes simple
     assault as a juvenile, two manufacturing cases as a juvenile in
     ’87—I’m sorry, ’97 and ’98.

     His felony drug history began in 2001 as an adult, having
     already been convicted of felonies as a juvenile. 2001 a felony
     drug charge. 2002 a firearms charge. 2003 a firearms charge.
     2003 a felony drug charge. 2008 a felony drug charge, which he
     was given basically a maximum county sentence. 2007, felony
     drugs, where he was given – multiple felony drug counts, where
     he was given on one a three-to-six year state prison sentence,
     followed by a consecutive two-to-four year prison sentence
     equaling a five-to-ten year state prison sentence. He has had
     three violations of his probation and parole.

     Noting that he grew up in poverty as a young man, he did
     actually have at least a mother who cared and did as much as
     she could for him.

     He’s lived in New Jersey, Philadelphia, and Lancaster. The only
     indication relative to drugs was a significant marijuana habit.

     He then gained employment as a licensed barber and when
     working was making a significant hourly rate at $40 per hour.

     The Court notes that based on his prior felony drug offenses, he
     owes Collections Enforcement in probation and parole in excess
     of $44,000.

     The Court counts at least a minimum of five prior felony drug
     offenses. Those, in relation to the firearms offenses, show that
     Mr. Baldwin is not only someone who refuses to change his
     lifestyle, but continues to become involved immediately upon his
     release from state prison or county prison right back into the
     drug environment. Despite the fact that he has significant ability
     to earn an income, has decided that delivering and possessing
     with intent to deliver drugs will be his lifetime ambition.

     I have considered the pre-sentence report in detail. I have
     considered the sentencing guidelines and the maximum penalties
     authorized by law. The maximum penalties, if consecutively
     imposed, would be 50 years of incarceration and fines of up to
     $700,000.

     I’ve considered the character and statement of the defendant, as
     well as the arguments of counsel.


                                   - 14 -
J-S61021-15


      This is the type of individual who, since a juvenile, has decided
      his life will be that of a felon, of a drug deliverer and nothing
      but. The dangerous part of all of this is having two firearms
      violations.

      This gentleman’s incarceration is warranted because a lesser
      sentence would not only depreciate the seriousness of the
      crimes, but the seriousness of his prior record and his
      involvement in the drug culture.

Notes of Testimony (“N.T.”), 1/15/2015, at 8-11.

      The trial court understood the sentencing guidelines, and offered

multiple bases for the significant sentence that it imposed upon Baldwin.

Most notably, the court explained that Baldwin’s lengthy and persistent

criminal history necessitated a substantial sentence, inter alia, to protect the

public and community from Baldwin’s criminal activities. The court satisfied

42 Pa.C.S. § 9721(b), and did not abuse its discretion.

      In his final issue, Baldwin argues that the trial court imposed a

manifestly excessive sentence that was based exclusively upon Baldwin’s

prior record, and that ignored the mitigating evidence.         Baldwin is not

entitled to relief.

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Anderson, 830 A.2d 1013, 1018 (Pa. Super. 2003)

(quotation omitted).


                                     - 15 -
J-S61021-15



      Baldwin’s assertion that the trial court relied only upon his prior crimes

is belied by the record. As is apparent from the trial court’s rationale above,

the trial court did place great weight upon Baldwin’s prior criminal history,

which the court was entitled to do.     Since his juvenile days, Baldwin has

been selling drugs and illegally owning firearms.            Baldwin has been

sentenced to probation, county jail, and state prison, none of which

effectively has deterred Baldwin from committing crimes.         The trial court

correctly placed great emphasis upon the failure of shorter punitive

measures to alter Baldwin’s criminal lifestyle.           However, contrary to

Baldwin’s argument, this was not the only factor that the trial court

considered.    The court contemplated the contents of the pre-sentence

report, as well as Baldwin’s education, his barber’s license, his earning

capacity, his intelligence, and his family history. In the trial court’s mind,

those factors simply could not overcome Baldwin’s criminal history or his

inability and unwillingness to stop selling drugs. To so conclude was the trial

court’s prerogative, and within the court’s discretion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2015


                                     - 16 -